DETAILED ACTION
Claims 1-4 received on 07/06/2020 are considered in this office action. Claims 1-4 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Autonomous Lane Change of a Vehicle Considering Steering Intervention and Stop Condition.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: control device (general placeholder) executes (function) in claims 1-2.

Regarding “control device”, it is interpreted to cover the corresponding structure of electronic control unit (ECU) and equivalents thereof as supported by a portion of paragraph [0031] of the specification reproduced below:
[0031] In the present embodiment, the ECU 18 can execute autonomous operation control for causing the vehicle 10 to travel autonomously. The autonomous driving control includes autonomous lane change control (hereunder, referred to as "autonomous LC control") for causing the vehicle 10 to perform lane change autonomously.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US 20170240177 A1) in view of Odate (US 20190092346 A1).

Regarding claim 1, Fuji teaches a control device for vehicle traveling that executes autonomous driving control that causes a vehicle to travel autonomously (FIG. 1 element 68, wherein the DRIVING ASSISTANCE ECU 68 includes “an LKAS controller 84, an ALC controller 86 (ALC: Automatic Lane Change)”, thus indicating that the ECU causes a vehicle to travel autonomously), 
the autonomous driving control including autonomous lane change control that achieves autonomous lane change of a vehicle (FIG. 1 element 68; par [0062]: “The ALC control moves the vehicle 10 automatically to the lane 102 on the side of the driving lane 102 of the vehicle 10 indicated by the direction indicator 20 (on the left side or the right side).), 
the autonomous lane change control including arithmetic operation concerning the autonomous lane change control and steering control based on the result of the arithmetic operation (par [0046]: “The calculation section 72 makes calculations based on the signals from various sensors, the respective ECUs 36, 46, 58, and the like. Based on the calculation results, the calculation section 72 generates signals for the drive ECU 36, the braking ECU 46, and the EPS ECU 58. The various sensors referred to here include the camera 60, the radars 62, 64l, 64r, the direction indicator 20, the AP sensor 34, the BP sensor 42, the torque sensor 54, and the steering angle sensor 56”; par [0062]: “The ALC control moves the vehicle 10 automatically to the lane 102 […], the ALC controller 86 controls the drive power of the vehicle 10 using the drive ECU 36, and controls the steering angle θst using the EPS ECU 58. The target ALC torque Talc_tar is employed to control the steering angle θst for ALC control.”, wherein “makes calculations” indicate including arithmetic operation concerning the autonomous lane change control), and 
the control device for vehicle traveling executing: 
a process of starting the autonomous lane change control in response to receiving an instruction to start the autonomous lane change (FIG. 2; par [0065]: “At step S3, the switching controller 88 determines whether or not an ALC control start instruction has been input”); 
a process of determining whether or not a steering intervention by the driver occurs during execution of the autonomous lane change control (FIG. 2; par [0071]: “At step S6, the switching controller 88 acquires the steering torque Tst from the torque sensor 54 (or the EPS ECU 58), and acquires the BP operation amount θbp from the BP sensor 42 (or the braking ECU 46)”, wherein the “steering torque Tst” is input by the driver); 
a process of determining whether or not the direction of the steering intervention coincides with the direction of steering that is required by the autonomous lane change control (FIG. 2; par [0072]: “At step S7, determination is made as to whether or not the steering torque Tst corresponds to a lane change direction. For example, when performing automatic lane change to a lane on the left hand side, determination is made as to whether or not the steering torque Tst is in a leftward rotation direction (counterclockwise from the perspective of the driver).”); 
a process of determining whether or not a stop condition of the autonomous lane change is established when the direction of the steering intervention coincides with the direction of steering required by the autonomous lane change control (FIG. 2 S8 and S10; par [0073]: “When the steering torque Tst corresponds to the lane change direction (S7: YES), at step S8, the switching controller 88 determines whether or not an absolute value |Tst| of the steering torque Tst is lower than the deactivation threshold value THtst_a1c1. When the absolute value of the steering torque Tst is lower than the deactivation threshold value THtst_a1c1 (S8: YES), determination is made not to deactivate ALC control based on the steering torque Tst, and processing proceeds to step S10”, wherein “S8” and “S10” are examples corresponding to a stop condition, as it gives lateral control to the driver); and 
deactivates the automatic lane change and gives lateral control to the driver (FIG. 2 S13L “DEACTIVATE ALC CONTROL (SWITCH TO MANUAL DRIVING MODE)”), but fails to specifically teach a process of giving priority to steering of a driver by temporarily stopping said steering control when it is determined that the stop condition is not established.
However, Odate teaches a process of determining whether or not a stop condition of the autonomous lane change is established when the direction of the steering intervention coincides with the direction of steering required by the autonomous lane change control (par [0042]: “Further, the switching determination unit 48 determines whether or not to transfer the authority for driving from the vehicle 100 to the driver H, or stated otherwise, whether or not a handover is required. For example, when an override operation related to the acceleration/deceleration control and an override operation related to steering are performed within a predetermined time period, the switching determination unit 48 instructs the automated driving controller 42 to stop the automated control (to perform the handover). Further, in the case that the vehicle 100 comes into proximity to an end position of automated driving, the switching determination unit 48 instructs the automated driving controller 42 to stop the automated control (to perform the handover)”, wherein Odate teaches that when the the steering intervention is detected, regardless of direction of the steering intervention, the stop condition of autonomous lane changes are “override operation related to the acceleration/deceleration control” and/or “the case that the vehicle 100 comes into proximity to an end position of automated driving”); 
a process of giving priority to steering of a driver by temporarily stopping said steering control when it is determined that the stop condition is not established (par [0041]: “Further, there may be cases during the automated control, and more specifically during automated driving, in which the driver H desires to carry out a steering control by way of a manual control. In this case, the driver H operates the steering wheel 70. This is also an override operation. At this time, the torque sensor 32 detects the steering torque TR. In the case that the steering torque TR detected by the torque sensor 32 becomes greater than or equal to an override threshold value TRth, the switching determination unit 48 instructs the automated driving controller 42 to temporarily stop (override) the steering control. As a result, the driver H becomes capable of performing the steering operation by her/himself”, wherein upon detection of only “steering torque” and NOT the stop conditions mentioned in the claim limitations above, Odate teaches giving priority to steering of a driver by temporarily stopping said steering control).
Fuji and Odate are considered analogous art to the claimed invention because they are in the same field of transferring lateral and/or longitudinal control to the driver. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switching of autonomous mode to manual mode when lateral intervention OR longitudinal intervention exceeds a threshold (Fuji FIG. 2 S8 and S10-S13) of Fuji to incorporate the teachings of Odate by switching of autonomous mode to manual mode when lateral intervention AND longitudinal intervention exceeds a threshold, and temporarily transfer lateral control to the driver when ONLY lateral intervention exceeds a threshold. Doing so will allow the driver to perform the steering operation when he/she desires to carry out a steering control by way of a manual control (Odate, par [0041]), thus providing the degree of automation in accordance with the driver's intention to operate the vehicle (Odate, par [0009]) which increases convenience. 

Regarding claim 3, it recites a method with similar claim limitation performed by the control device in claim 1, and therefore is rejected on the same basis.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji in view of Odate and further in view of GREEN (US 20150239500 A1).


Regarding claim 2, Fuji in view of Odate teaches the control device for vehicle traveling according to claim 1. The combination of Fuji in view of Odate further teaches the various functions performed by the autonomous controller depending on the status of the driver (FIGs. 7-8: SECOND CONTROL; par [0093]: “The second control is executed when the driver H is not looking aside and is in a hands-off state. At this time, the driver H is in a state in which it is difficult to perform manual operations due to the hands being released from the steering wheel 70. Stated otherwise, the driver H is in a state in which the authority for operating the vehicle cannot be immediately handed over from the side of the vehicle 100. For this reason, as shown in FIG. 8, the degree of automation in the automated control and/or the degree of change in the vehicle behavior in the automated control are limited. For example, the degree of change in vehicle behavior is limited in the situations of traveling on a ramp and lane changing. In this instance, the lateral G is limited to 0.2 G. This value is lower than the 0.3 G value of the first control. Therefore, in the second control, the passing speed at the time of ramp traveling and the execution speed of the lane change are slower than in the first control”, wherein the “hands-off” state indicates that the driver has no intention of steering, and the autonomous control performs the lateral control as suggested by “degree of change in vehicle behavior is limited in the situations of traveling on a ramp and lane changing”) after the autonomous lane change control is started (FIJI FIG. 2 S4: “START ALC CONTROL”), but fails to specifically teach restarting said steering control which has been temporarily stopped.
However, GREEN teaches further executing a process for restarting said steering control which has been temporarily stopped when it is determined that the steering intervention by the driver disappears after the autonomous lane change control is started (par [0019]: “When in the override state 48, the driver temporarily takes control of the driving feature, for example, the steering position and/or the cruise speed and the automated driving system 12 temporarily gives up control of the driving feature, for example, the steering position and/or the cruise speed, with the intent of resuming once the driver has completed the override”, wherein “resuming once the driver has completed the override” indicates executing a process for restarting said steering control which has been temporarily stopped when it is determined that the steering intervention by the driver disappears, and the condition occurs regardless of after the autonomous lane change control is started).
GREEN is considered analogous art to the claimed invention because it is in the same field of transferring lateral and/or longitudinal control to the driver. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fuji in view of Odate and incorporate the teachings of GREEN and resume control to the automated driving system once the driver has completed the override. Doing so will allow a smooth transition of control from the driver to the autonomous controller, thus increases convenience (GREEN, par [0003]). 

Regarding claim 4, it recites a method claim with similar claim limitation performed by the control device in claim 2, and therefore is rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK (US20160334788A1) teaches transferring the control to the driver when the operation amounts are similar to those of the vehicle current status, which is operated autonomously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668